 1
     WO
 2
 3
 4
 5
 6
 7                        IN THE UNITED STATES DISTRICT COURT

 8                               FOR THE DISTRICT OF ARIZONA

 9
10   United States of America,                           No. CR-11-00989-002-PHX-DJH

11                  Plaintiff,                           ORDER

12   v.
13   David Brooks Allen,
14                  Defendant.
15
16          This matter is before the Court on non-party Michelle Allen’s pro per Motions to

17   Quash (Docs. 162, 163, 164, 165, 166, 167 & 168) and the Report and Recommendation

18   (“R&R”) issued by United States Magistrate Judge Deborah M. Fine (Doc. 183).

19   Therein, Magistrate Judge recommends that non-party Michelle Allen’s Motions to

20   Quash be denied. (Id.)

21          Judge Fine advised the parties that they had fourteen days to file objections.

22   (Doc. 183 at 11). The parties have not filed objections and the time to do so has expired.

23   Absent any objections, the Court is not required to review the findings and

24   recommendations in the R&R. See Thomas v. Arn, 474 U.S. 140, 149 (1989) (the

25   relevant provision of the Federal Magistrates Act, 28 U.S.C. § 636(b)(1)(C), “does not on

26   its face require any review at all . . . of any issue that is not the subject of an objection”).

27          Nonetheless, the Court has reviewed the R&R and agrees with its findings and

28   recommendations.       The Court will, therefore, accept the R&R.               See 28 U.S.C.
 1   § 636(b)(1)(C) (“A judge of the court may accept, reject, or modify, in whole or in part,
 2   the findings or recommendations made by the magistrate judge.”); Fed.R.Civ.P. 72(b)(3)
 3   (same).
 4          Accordingly,
 5          IT IS ORDERED that Magistrate Judge Fine R&R (Doc. 183) is accepted and
 6   adopted as the order of this Court. As stated in the R&R, the subpoenas to which the
 7   Motions to Quash (Docs. 162, 163, 164, 165, 166, 167 & 168) pertain are in full force in
 8   effect with a return date of thirty (30) days from the date of this Order.
 9          Dated this 3rd day of March, 2020.
10
11
12                                                  Honorable Diane J. Humetewa
13                                                  United States District Judge

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -2-
